

115 HRES 974 IH: Supporting African American’s Music Education.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 974IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Meeks (for himself, Mr. Hastings, Ms. Barragán, Mr. Thompson of Mississippi, Ms. Norton, Ms. Jayapal, Ms. Wilson of Florida, Mrs. Love, Mr. Johnson of Georgia, Mr. Rush, Mr. Bishop of Georgia, Mr. Schiff, Ms. Sewell of Alabama, Ms. Jackson Lee, Mr. Jeffries, Ms. Moore, Mr. Clay, Ms. Lee, Ms. Clarke of New York, Mr. Soto, Mr. Carson of Indiana, Mr. Cohen, Ms. Esty of Connecticut, Mr. Nadler, Ms. Roybal-Allard, Mr. Espaillat, Mr. Lewis of Georgia, Mr. Serrano, Ms. Shea-Porter, and Ms. Eddie Bernice Johnson of Texas) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting African American’s Music Education.
	
 Whereas spirituals, ragtime, blues, jazz, gospel, classical composition, and countless other categories of music have been created or enhanced by African Americans, and are etched into the history and culture of the United States;
 Whereas the first Africans transported to the United States came from a variety of ethnic groups with a long history of distinct and cultivated musical traditions, brought musical instruments with them, and built new musical instruments in the United States;
 Whereas spirituals were a distinct response to the conditions in the United States, and expressed the longing of slaves for spiritual and bodily freedom, for safety from harm and evil, and for relief from the hardships of slavery;
 Whereas jazz, arguably the most creative and complex music that the United States has produced, combines the musical traditions of African Americans in New Orleans with the creative flexibility of blues music;
 Whereas masterful trumpeters Louis Armstrong and Miles Davis achieved national and international recognition with the success of West End Blues by Louis Armstrong in the 1920s and So What by Miles Davis in the late 1950s;
 Whereas talented jazz pianist and vocalist Nathaniel Adams Coles recorded more than 150 singles and sold more than 50 million records;
 Whereas the talent of Ella Fitzgerald, winner of 13 Grammys, is epitomized by a rendition of “Summertime”, a bluesy record accompanied by melodic vocals;
 Whereas Natalie Cole, the daughter of Nathaniel Adams Coles, achieved musical success in the mid-1970s as a rhythm and blues artist with the hits This Will Be and Unforgettable;
 Whereas in the 1940s bebop evolved through jam sessions, which included trumpeter Dizzy Gillespie and the alto saxophonist Charlie Parker, that were held at clubs in Harlem, New York, such as Minton's Playhouse;
 Whereas earlier classical singers such as Elizabeth Taylor Greenfield, one of the first widely known African-American vocalists, and other early African-American singing pioneers, including Nellie Mitchell Brown, Marie Selika Williams, Rachel Walker Turner, Marian Anderson, and Flora Batson Bergen paved the way for female African-American concert singers who have achieved great popularity during the last 50 years;
 Whereas the term rhythm and blues originated in the late 1940s as a way to describe recordings marketed to African Americans and replaced the term race music;
 Whereas lyrical themes in rhythm and blues often encapsulate the African-American experience of pain, the quest for freedom, joy, triumphs and failures, relationships, economics, and aspiration, and were popularized by artists such as Ray Charles, Ruth Brown, Etta James, and Otis Redding;
 Whereas soul music originated in the African-American community in the late 1950s and early 1960s and combines elements of African-American gospel music, rhythm and blues, and jazz, and was popularized by artists such as James Brown, Ray Charles, Sam Cooke, and Jackie Wilson;
 Whereas in the early 1970s the musical style of disco emerged and was popularized by programs such as Soul Train and by artists such as Donna Summer and Tower of Power;
 Whereas reggae is a genre of music that originated in Jamaica in the late 1960s and incorporates some of the musical elements of rhythm and blues, jazz, mento, calypso, and African music, and was popularized by artists such as Bob Marley;
 Whereas rock and roll was developed from African-American musical styles such as gospel and rhythm and blues, and was popularized by artists such as Chuck Berry, Bo Diddley, and Jimi Hendrix;
 Whereas rap, arguably the most complex and influential form of hip-hop culture, combines elements of the African-American musical tradition (blues, jazz, and soul) with Caribbean calypso, dub, and dance hall reggae;
 Whereas the development and popularity of old style rap combined confident beats with wordplay and storytelling, highlighting the struggle of African-American youth growing up in struggling neighborhoods;
 Whereas contemporary rhythm and blues, which originated in the late 1970s and combines elements of pop, rhythm and blues, soul, funk, hip hop, gospel, and electronic dance music was popularized by artists such as Whitney Houston and Aaliyah;
 Whereas Michael Jackson, one of the most popular entertainers of all time, profoundly shaped music, dance, fashion, and popular culture around the world;
 Whereas Prince Rogers Nelson, who was known for electric performances and wide vocal range, pioneered music that integrated a wide variety of styles, including funk, rock, contemporary rhythm and blues, new wave, soul, psychedelia, and pop;
 Whereas a recent study by the Department of Education found that only 28 percent of African-American students receive any kind of arts education;
 Whereas African-American students scored the lowest of all ethnicities in the most recent National Assessment for Educational Progress arts assessment;
 Whereas students who are eligible for the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) have significantly lower scores on the music portion of the National Assessment for Educational Progress arts assessment than students that are ineligible for that program, which suggests that students in low-income families are disadvantaged in the subject of music;
 Whereas a recent study showed that nearly 2/3 of music ensemble students were Caucasian and middle class and only 15 percent were African-American;
 Whereas the same study found that only 7 percent of music teacher licensure candidates were African-American; and
 Whereas minority students face many barriers to accessing musical training, especially students in large urban public schools: Now, therefore, be it
	
 That the House of Representatives recognizes— (1)the contributions of African Americans to the musical heritage of the United States;
 (2)the wide array of talented and popular African-American musical artists, composers, songwriters, and musicians who are underrecognized for contributions to music;
 (3)the achievements, talent, and hard work of African-American pioneer artists, and the obstacles that those artists overcame to gain recognition;
 (4)the need for African-American students to have greater access to and participation in music education in schools across the United States; and
 (5)Black History Month and African-American Music Appreciation Month as an important time— (A)to celebrate the impact of the African-American musical heritage on the musical heritage of the United States; and
 (B)to encourage greater access to music education so that the next generation may continue to greatly contribute to the musical heritage of the United States.
				